342 F.2d 994
PHILADELPHIA CARPET COMPANY, Petitioner,v.FEDERAL TRADE COMMISSION.
No. 14888.
United States Court of Appeals Third Circuit.
Argued Dec. 10, 1964.Decided April 1, 1965.

Albert E. Sawyer, New York City, Thomas M. Hyndman, Philadelphia, Pa., for petitioner.
Miles J. Brown, Federal Trade Commission, Washington, D.C., James McI.  Henderson, General Counsel, J. B. Truly, Asst. Gen. Counsel, Washington, D.C., for respondent.
Before GANEY, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
This is a petition to review a cease and desist order issued by the Federal Trade Commission against respondent for violation of the Robinson-Patman Act (2(a) of the Clayton Act, 15 U.S.C. 13(a)).


2
After an examination of the record and a consideration of the briefs and arguments of counsel we are satisfied that the order of the Federal Trade Commission was fully justified, for the reasons stated in the excellent opinion of Commissioner Dixon: No. 7635, FTC, February 10, 1964.  On that opinion the order of the Commission will be affirmed and obedience to its terms will be ordered.